13‐1971‐cv 
        Henry v. Colvin 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
               At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 2nd day of April, two thousand fourteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                      DEBRA ANN LIVINGSTON, 
                      RAYMOND J. LOHIER, JR., 
                                  Circuit Judges. 
        ____________________________________________  
         
        PATRICK HENRY, 
         
                                  Plaintiff, 
         
        KATHLEEN EGAN HENRY, 
         
                                  Plaintiff‐Appellant, 
         
                      ‐v.‐                                        No. 13‐1971‐cv 
         
        CAROLYN W. COLVIN, Commissioner of  
        Social Security, 
         
                       Defendant‐Appellee. *       
____________________________________________  
 
FOR APPELLANT:         JOHN V. HENRY, Henry & Regan‐Henry, White Plains, 
                       NY. 
 
FOR APPELLEE:          LESLIE A. RAMIREZ‐FISHER, Assistant United States 
                       Attorney (Benjamin H. Torrance, Assistant United 
                       States Attorney, on the brief), for Preet Bharara, United 
                       States Attorney for the Southern District of New York, 
                       New York, NY. 
____________________________________________  
 
      Appeal from the United States District Court for the Southern District of 
New York (Katherine B. Forrest, Judge). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the district court be and 

hereby is AFFIRMED. 

          Plaintiff‐Appellant Kathleen Egan Henry appeals from an order and 

judgment by the United States District Court for the Southern District of New 

York (Forrest, J.) affirming the decision of the Commissioner of Social Security 

denying her late husband Patrick Henry’s application for disability insurance 

benefits. We assume the parties’ familiarity with the underlying facts, procedural 

history, and issues on appeal. 




*    The clerk of the court is directed to amend the official caption as set forth above. 


                                                 2
      Pursuant to an order issued by the district court, Henry v. Astrue, No. 07 

Civ. 0957(WCC), 2008 WL 5330523 (S.D.N.Y. Dec. 17, 2008) (“Henry II”), a 

supplemental administrative hearing was held on April 16, 2009 to allow Henry 

an opportunity to further cross‐examine the vocational expert whose testimony 

underlay the Commissioner’s earlier determination that he was not disabled. 

      Appellant contends that the remand hearing violated Henry’s right to due 

process because the Commissioner did not provide him with the employment 

data supporting the vocational expert’s testimony within the thirty‐day deadline 

set by the Henry II order and because the Commissioner failed to provide, in 

addition to the expert’s data, copies of handwritten notes the vocational expert 

used to assist his testimony. 

      We conclude that Henry’s due process rights were satisfied by the 2009 

hearing. Not only did the expert identify the sources he generally consulted, cf. 

Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 450 (2d Cir. 2012), but on two 

occasions Henry received copies of those materials—once in 2007 as part of the 

administrative record filed with the Commissioner’s answer in Henry II and a 

second time at the 2009 hearing. Henry’s due process rights were satisfied, and 

the Commissioner’s delay in providing the materials was harmless. 




                                          3
      We also reject Appellant’s theory that the vocational expert’s destruction 

of his handwritten notes and the original copies of the data on which he relied in 

his original 2005 testimony constitutes spoliation and warrants remand for 

calculation of benefits. The evidentiary rules applicable in court proceedings do 

not apply to Social Security hearings, 42 U.S.C. § 405, and the vocational expert 

did all that was required by identifying the sources he generally consulted. See 

Brault, 683 F.3d at 450. 

      Next, Appellant argues that remand is warranted because the vocational 

expert’s testimony was by telephone rather than in person. Appellant frames the 

issue in terms of due process, but the cases she cites determined that telephonic 

testimony was inconsistent with Social Security Administration (“SSA”) 

regulations and made no due process conclusions. See, e.g., Koutrakos v. Astrue, 

906 F. Supp. 2d 30, 33–35 (D. Conn. 2012). However, even assuming, without 

deciding, that the vocational expert’s testimony by telephone was inconsistent 

with due process and SSA regulations as they existed at the time of Henry’s 2009 

remand hearing,1 the error was harmless. The record shows that Henry’s counsel 

stated no objection to the expert’s testimony and suffered from no technical 


1 SSA regulations effective June 20, 2013 expressly permit testimony by telephone as an 
alternative to in person or video testimony. See 20 C.F.R. § 404.936(c) (2013). 


                                            4
difficulties or time constraints that limited the effectiveness of his cross‐

examination, and on appeal Appellant alleges no specific prejudice. 

      Appellant also argues for remand and an award of benefits based on the 

Commissioner’s failure to provide Henry with the required employment data 

within the thirty‐day deadline ordered by Henry II. In Butts v. Barnhart, 416 F.3d 

101 (2005), we reasoned that where a claimant has met his burden to show 

disability and the Commissioner, by delay, has failed to meet his burden of 

rebuttal by offering a vocational expert to show that the claimant could perform 

work, remand is appropriate because “[i]f the record [were] closed without such 

testimony, [claimant would] be entitled to benefits.” Id. at 104. Here, however, 

the Commissioner carried the burden to show employment opportunities in the 

national economy, and the matter was remanded solely for cross‐examination 

and rebuttal evidence. Had the record been closed without additional evidence, 

the Commissioner, not Henry, would have prevailed. “[A]bsent a finding that 

the claimant was actually disabled, delay alone is an insufficient basis on which 

to remand for benefits.” Bush v. Shalala, 94 F.3d 40, 46 (2d Cir. 1996). 




                                           5
      Finally, our review of the record satisfies us that the vocational expert’s 

testimony provided substantial evidence for the Commissioner’s determination 

that there were jobs available to Henry in the national economy. 

      We have considered the remainder of Appellant’s arguments and find 

them to be without merit. Accordingly, for the reasons set forth above, the 

judgment of the district court is AFFIRMED. 

                    
                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                                             




                                            6